COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                              §
 JAMES FRANKLIN ROHR,
                                              §               No. 08-12-00219-CR
                        Appellant,
                                              §                   Appeal from
 v.
                                              §           Criminal District Court No. 1
 THE STATE OF TEXAS,
                                              §             of Dallas County, Texas
                        Appellee.
                                              §               (TC # F-0820987-H)


                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 10TH DAY OF SEPTEMBER, 2014.



                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.
(Rivera, J., not participating)